IN THE UNITED STATES DIS'I`RICT COUR.T
FOR THE NOR'I`HERN DISTRICT OF TEXAS

DALLAS DIVISION
ANASTASIO NICK LAOUTARIS, )
Plaintiff, )
v. ) No. 3:18-cv~2854-S (BT)
)
PAUL YANOWITCH, )
Defendant. )

M
The United States Magistrate Judge made findings, conclusions and a
recommendation in this case. No objections Were filed The District Court reviewed
the proposed findings, conclusions and recommendation for plain error. Finding
none, the Court ACCEPTS the Findings, Conclusions and Recornmendation of the
United States Magistrate Judge.

Signed this _?;O Lday of January, 2019.

/Anaa/`\\

UNTTED STATES DISTRICT JUDGE

 

 

